DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2021 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  
In claim 5, line 1, “any claim 1” should read --claim 1--.
         Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 and 14-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russwurm (WO 1966/000375 A1, hereinafter referred to as “Russwurm”) (cited in IDS dated June 25, 2021).
Regarding claim 1, Russwurm discloses an inspection device for an ultrasound flow meter, the inspection device comprising: an inspection chamber having a fluid at a flow velocity of zero, a first installation station (Fig. 2 exhibits first installation station) for a first ultrasonic transducer (Fig. 2, 3) (page 3, lines 17-19: the first object is achieved in that the ultrasound transmit / receive transducers cover the flow channel and the zero flow measurement channel in such a way that when the flow channel is sonicated, the zero flow measurement channel is also transmitted through the ultrasound signal), and a second installation station (Fig. 2 exhibits second installation station) for a second ultrasonic transducer (Fig. 2, 4) of the ultrasound flow meter so that the ultrasonic transducers (Fig. 2, 3 and 4) are aligned toward one another on a connection line (Fig. 2 exhibits connection line) in the installed state and span an ultrasound measurement path (Fig. 2, 13) through the inspection chamber (Fig. 2, 11) on the connection line (Fig. 2 exhibits connection line) (page 3, lines 17-19: the first object is achieved in that the ultrasound transmit / receive transducers cover the flow channel and the zero flow measurement channel in such a way that when the flow channel is sonicated, the zero flow measurement channel is also transmitted through the ultrasound signal), wherein the inspection chamber (Fig. 2, 11) has a geometry in which the distance between the installation stations and consequently a length L of the ultrasound measurement path is large enough so that a direct ultrasound signal from the first ultrasonic transducer to the second ultrasonic transducer is separated in time from the later echoes (page 4, line 57-page 5, line 2: the two ultrasound transmitter/receiver transducers 3, 4 pass through the flow channel 1 alternately on a W-shaped ultrasound path 2, which is significantly longer than the direct distance between the two transducers 3, 4; page 5, lines 37-40: the receiving ultrasound transducer 3, 4 will receive the ultrasound signal from the flow channel 1, as shown in FIG. 3. Both signals are separated from one another in time and can therefore be evaluated separately. It is particularly important and fundamental that the two ultrasound signals in channels 1, 11 are generated and received by one and the same pair of ultrasound transceiver transducers 3, 4 and also by the same electronics connected to the ultrasonic transducers 3, 4 can be evaluated); and/or wherein a distance of the installation stations (Fig. 2 exhibits installation stations) from respective adjacent side walls of the inspection chamber (Fig. 2, 11) and consequently a distance a of the ultrasound measurement path (Fig. 2, 13) from the side walls is large enough so that the direct ultrasound signal on the ultrasound measurement path (Fig. 2, 13) is separated in time from secondary ultrasound signals that do not propagate on the ultrasound measurement path (Fig. 2, 13) (page 4, line 57-page 5, line 2: the two ultrasound transmitter/receiver transducers 3, 4 pass through the flow channel 1 alternately on a W-shaped ultrasound path 2, which is significantly longer than the direct distance between the two transducers 3, 4; page 5, lines 37-40: the receiving ultrasound transducer 3, 4 will receive the ultrasound signal from the flow channel 1, as shown in FIG. 3. Both signals are separated from one another in time and can therefore be evaluated separately. It is particularly important and fundamental that the two ultrasound signals in channels 1, 11 are generated and received by one and the same pair of ultrasound transceiver transducers 3, 4 and also by the same electronics connected to the ultrasonic transducers 3, 4 can be evaluated).  


    PNG
    media_image1.png
    545
    1225
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 2 in the teaching of Russwurm)

Regarding claim 2, Russwurm discloses all the limitation of claim1, in addition, Russwurm discloses that the inspection chamber has a minimal volume, i.e. the dimensions are only just so large that the conditions on the length of the ultrasound measurement path and on the distance of the ultrasound measurement path from the side walls are satisfied (page 5, lines 15-19: in the present exemplary embodiment according to FIG. 1, the two channels 1.11 arranged in parallel have a common partition 12. The ultrasound transmit / receive transducers 3.4 are - as in the prior art - obliquely on a side wall of the Flow channel 1 attached and pass through the flow channel 1 not only on the W-shaped ultrasound path 2, but at the same time also the zero flow measuring channel 11, which they also cover according to FIG. 1).  
Regarding claim 3, Russwurm discloses all the limitation of claim1, in addition, Russwurm discloses that the installation stations and consequently the ultrasound measurement path are arranged centrally in the inspection chamber (Fig. 2 exhibits that the installation stations and consequently the ultrasound measurement path  are arranged centrally in the inspection chamber).  
Regarding claim 4, Russwurm discloses all the limitation of claim1, in addition, Russwurm discloses that the length L of the ultrasound measurement path predefined by the distance between the installation stations satisfies the condition L ≥ s*                        
                            τ
                        
                    *n                        
                            τ
                        
                    *c0/2 with a speed of sound co, a safety factor s and ultrasound signals having n                        
                            τ
                        
                     periods of the period length                         
                            τ
                        
                     (page 4, line 56-page 5, line 2: the two ultrasound transmitter / receiver transducers 3, 4 pass through the flow channel 1 alternately on a W-shaped ultrasound path 2, which is significantly longer than the direct distance between the two transducers 3, 4; page 5, lines 38-57, it is particularly important and fundamental that the two ultrasound signals in channels 1, 11 are generated and received by one and the same pair of ultrasound transceiver transducers 3, 4 and also by the same electronics connected to the ultrasonic transducers 3, 4 can be evaluated.  according to FIG. 3, in which the ultrasound signals received by the transducer 3 or 4 in the two channels 1, 11 are exemplified over the time t, a separation time T3 results, the duration of which depends on the following influencing variables:- Length of the measuring tube - Height of the measuring tube - Sound velocity of the medium - flow velocity in the flow channel Specification of the zero flow measuring channel. The quality of the separation essentially depends on the rise and fall time of the ultrasonic signals involved, i.e. the transducer decay time and the acoustic "rattling" due to the structure-borne noise transmission through the measuring tube as well as any other parasitic signals that may be involved. Compared to conventional electronics, the electronics evaluating the received ultrasound signals must therefore additionally deal with the task of processing two ultrasound signals arriving in short succession and measuring both sound propagation times Tla, Tlb or T2a, T2b).  
Regarding claim 5, Russwurm discloses all the limitation of claim1, in addition, Russwurm discloses the distance a of the ultrasound measurement path from the side walls (page 5, lines 38-57: height of the measuring tube) predefined by the distance of the installation stations from the respective adjacent side walls satisfies the condition                         
                            a
                            ≥
                            
                                
                                    
                                        (
                                        
                                            
                                                
                                                    
                                                        c
                                                    
                                                    
                                                        0
                                                    
                                                
                                                 
                                                *
                                                τ
                                                *
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        τ
                                                    
                                                
                                                *
                                                s
                                                +
                                                L
                                                )
                                            
                                            
                                                2
                                            
                                        
                                    
                                    
                                        4
                                    
                                
                            
                        
                    , with a speed of sound c0, a safety factor s, and ultrasound signals having                         
                            
                                
                                    n
                                
                                
                                    τ
                                
                            
                        
                     periods of a period length                         
                            τ
                        
                    (page 4, line 56-page 5, line 2: the two ultrasound transmitter / receiver transducers 3, 4 pass through the flow channel 1 alternately on a W-shaped ultrasound path 2, which is significantly longer than the direct distance between the two transducers 3, 4; page 5, lines 38-57: it is particularly important and fundamental that the two ultrasound signals in channels 1, 11 are generated and received by one and the same pair of ultrasound transceiver transducers 3, 4 and also by the same electronics connected to the ultrasonic transducers 3, 4 can be evaluated. according to FIG. 3, in which the ultrasound signals received by the transducer 3 or 4 in the two channels 1, 11 are exemplified over the time t, a separation time T3 results, the duration of which depends on the following influencing variables:- Length of the measuring tube - Height of the measuring tube - Sound velocity of the medium - flow velocity in the flow channel- Specification of the zero flow measuring channel. The quality of the separation essentially depends on the rise and fall time of the ultrasonic signals involved, i.e. the transducer decay time and the acoustic "rattling" due to the structure-borne noise transmission through the measuring tube as well as any other parasitic signals that may be involved. Compared to conventional electronics, the electronics evaluating the received ultrasound signals must therefore additionally deal with the task of processing two ultrasound signals arriving in short succession and measuring both sound propagation times Tla, Tlb or T2a, T2b).  
Regarding claim 6, Russwurm discloses all the limitation of claim1, in addition, Russwurm discloses that the inspection chamber has a sound-absorbing material at its walls (page 4, lines 17-18: If the partition consists of a membrane in the area that separates the two channels on the ultrasonic transducers, there is the advantage that the coupling of structure-borne noise is reduced by the use of the porous material).  
Regarding claim 7, Russwurm discloses all the limitation of claim1, in addition, Russwurm discloses that the inspection chamber has non-planar side surfaces (page 5, lines 15-19: the two channels 1.11 arranged in parallel have a common partition 12. The ultrasound transmit / receive transducers 3.4 are - as in the prior art - obliquely on a side wall of the flow channel 1 attached and pass through the flow channel 1 not only on the W-shaped ultrasound path 2, but at the same time also the zero flow measuring channel 11).  
Regarding claim 8, Russwurm discloses all the limitation of claim 7, in addition, Russwurm discloses that the inspection chamber (Fig. 2, 1 and 11) is cylindrical (Fig. 2 exhibits that the inspection chamber is cylindrical).  
Regarding claim 9, Russwurm discloses all the limitation of claim1, in addition, Russwurm discloses that the inspection chamber is produced from a non-metallic material (page 4, line 13: the material for the partition can be e.g. PTFE film can be used).  
Regarding claim 10, Russwurm discloses all the limitation of claim 9, in addition, Russwurm discloses that the inspection chamber is produced from plastic (page 4, line 13: the material for the partition can be e.g. PTFE film can be used).  
Regarding claim 11, Russwurm discloses all the limitation of claim 1, in addition, Russwurm discloses that at least one dividing element is arranged in the inspection chamber (page 3, lines 28-30: this means that the two received ultrasound signals are clearly separated from one another in time and that the ultrasound transit times in the two channels can therefore be distinguished and evaluated by the electronics).  
Regarding claim 12, Russwurm discloses all the limitation of claim 11, in addition, Russwurm discloses that the dividing element is permeable to sound (page 3, lines 51-52: Further development of the invention is given, in which the flow channel and the zero flow measuring channel are separated from one another by a common partition, and in which there is only a permeability between the flow channel and the zero flow measuring channel in the area of the ultrasonic transducers for the medium).  
Regarding claim 14, Russwurm discloses all the limitation of claim 1, in addition, Russwurm discloses that the inspection device has a control and evaluation unit that is configured to calculate a speed of sound for the fluid in the inspection chamber (page 2, lines 21-22: The difference between the two sound propagation times Tl, T2 is proportional to the flow velocity v, Tl the sound propagation time against the direction of the flow and T2 the sound propagation time in Direction of flow).  
Regarding claim 15, Russwurm discloses all the limitation of claim 1, in addition, Russwurm discloses having an interface to receive measurement values of the ultrasound flow meter and/or to transfer parameters to the ultrasound flow meter (page 6, lines 6-9: there is a simultaneous zero flow measurement for everyone Flow measurement possible without switching off the flow. The result of the zero flow measurement can therefore immediately be included in the result of the flow measurement. Every change in the conditions for zero flow measurement (temperature, medium, aging) is immediately recorded and corrected correctly. Furthermore, most zero-flux influences of the electronics are also recorded with this method).  
Regarding claim 16, Russwurm discloses all the limitation of claim 15, in addition, Russwurm discloses that the measurement values comprises one of a measured flow velocity and speed of sound (page 7, lines 6-8: the great advantage of this arrangement is that the flow, for example when gas is exchanged, is perpendicular to the transmission. This, however, precludes a difference in the running times through the flow depending on the flow velocity; page 5, lines 38-57: sound velocity of the medium - flow velocity in the flow channel).  
Regarding claim 17, Russwurm discloses all the limitation of claim 15, in addition, Russwurm discloses that the transfer parameters comprise the length L of the ultrasound measurement path (page 7, lines 17-18: A length of 222 mm is assumed for the W-shaped ultrasonic path 2 and a length of 170 mm for the ultrasonic path 13 in the zero flow measuring channel 11).  
Regarding claim 18, Russwurm discloses all the limitation of claim1, in addition, Russwurm discloses the inspection device having a control and evaluation unit that is configured to compare at least one of a flow velocity measured in the inspection chamber with zero and a speed of sound measured in the inspection chamber with an expected speed of sound (page 3, lines 28-32: this means that the two received ultrasound signals are clearly separated from one another in time and that the ultrasound transit times in the two channels can therefore be distinguished and evaluated by the electronics. The electronics for generating, receiving and evaluating the ultrasound signals are connected to the ultrasound transducers. A zero flow calibration, as mentioned at the beginning, is therefore no longer necessary. The flow velocity v in the flow channel can be corrected by the determined zero flow value, for example according to the following equation).  
Regarding claim 19, Russwurm discloses all the limitation of claim1, in addition, Russwurm discloses that the installation stations are arranged at oppositely disposed walls of the inspection chamber (Fig. 2 exhibits the installation stations are arranged at oppositely disposed walls of the inspection chamber); or wherein the installation stations are arranged at the same wall of the inspection chamber and an ultrasound reflector is arranged at the oppositely disposed wall of the inspection chamber (Fig. 2 exhibits that  the installation stations are arranged at the same wall of the inspection chamber and an ultrasound reflector is arranged at the oppositely disposed wall of the inspection chamber).  
Regarding claim 20, Russwurm discloses all the limitation of claim1, in addition, Russwurm discloses inspection device that is configured in two parts with a first part and a second part of the inspection chamber (Fig. 2, 1 and 11) so that it can be opened and closed and/or wherein the inspection device has dimensions and a weight by which it can be transported by one person under his own power (page 5, line 34: the respective transmitting ultrasound transducer 3 or 4 emits an ultrasound pulse that propagates simultaneously in both channels 1, 11).  
Regarding claim 21, Russwurm  discloses a method of inspecting and/or calibrating an ultrasound flow meter, wherein a first ultrasonic transducer of the ultrasound flow meter is installed on a first installation station (page 3, lines 17-19: the first object is achieved in that the ultrasound transmit/receive transducers cover the flow channel and the zero flow measurement channel in such a way that when the flow channel is sonicated, the zero flow measurement channel is also transmitted through the ultrasound signal) and a second ultrasonic transducer of the ultrasound flow meter is installed on a second installation station in an inspection chamber having a fluid at a flow velocity of zero such that the ultrasonic transducers are directed toward one another on a connection line and span an ultrasound measurement path through the inspection chamber on the connection line (page 4, lines 25-28: process-related object is achieved in that the transmitting ultrasound transmitter / receiver transducer which transmits through the flow channel transmits the zero-flow measuring channel at the same time, and that the ultrasound transmitter / receiver transducer then received is located in both Channels propagating ultrasound signals received. The above-mentioned and subsequent advantages apply analogously to the method); and wherein at least one of the flow velocity and the speed of sound is then measured in the inspection chamber by the ultrasound flow meter (page 3, lines 31-32: The flow velocity v in the flow channel can be corrected by the determined zero flow value, for example according to the following equation), wherein, due to the geometry of the inspection chamber and the arrangement of the installation stations, a length L of the ultrasound measurement path is large enough so that a direct ultrasound signal from the first ultrasonic transducer to the second ultrasonic transducer is separated in time from later echoes (page 4, line 57-page 5, line 2: the two ultrasound transmitter / receiver transducers 3, 4 pass through the flow channel 1 alternately on a W-shaped ultrasound path 2, which is significantly longer than the direct distance between the two transducers 3, 4; page 5, lines 37-40: the receiving ultrasound transducer 3, 4 will receive the ultrasound signal from the flow channel 1, as shown in FIG. 3. Both signals are separated from one another in time and can therefore be evaluated separately. It is particularly important and fundamental that the two ultrasound signals in channels 1, 11 are generated and received by one and the same pair of ultrasound transceiver transducers 3, 4 and also by the same electronics connected to the ultrasonic transducers 3, 4 can be evaluated); and/or wherein a distance a of the ultrasound measurement path from side walls is large enough so that the direct ultrasound signal on the ultrasound measurement path is separated in time from secondary ultrasound signals that do not propagate on the ultrasound measurement path (page 4, line 57-page 5, line 2: the two ultrasound transmitter / receiver transducers 3, 4 pass through the flow channel 1 alternately on a W-shaped ultrasound path 2, which is significantly longer than the direct distance between the two transducers 3, 4; page 5, lines 37-40: the receiving ultrasound transducer 3, 4 will receive the ultrasound signal from the flow channel 1, as shown in FIG. 3. Both signals are separated from one another in time and can therefore be evaluated separately. It is particularly important and fundamental that the two ultrasound signals in channels 1, 11 are generated and received by one and the same pair of ultrasound transceiver transducers 3, 4 and also by the same electronics connected to the ultrasonic transducers 3, 4 can be evaluated).  
Regarding claim 22, Russwurm discloses all the limitation of claim 21, in addition, Russwurm discloes the method having an inspection device comprising: the inspection chamber having the fluid at a flow velocity of zero, the first installation station for the first ultrasonic transducer (page 3, lines 17-19: the first object is achieved in that the ultrasound transmit/receive transducers cover the flow channel and the zero flow measurement channel in such a way that when the flow channel is sonicated, the zero flow measurement channel is also transmitted through the ultrasound signal), and the second installation station for the second ultrasonic transducer of the ultrasound flow meter so that the ultrasonic transducers are aligned toward one another on the connection line in the installed state and span the ultrasound measurement path through the inspection chamber on the connection line (page 4, lines 25-28: process-related object is achieved in that the transmitting ultrasound transmitter / receiver transducer which transmits through the flow channel transmits the zero-flow measuring channel at the same time, and that the ultrasound transmitter / receiver transducer then received is located in both Channels propagating ultrasound signals received. The above-mentioned and subsequent advantages apply analogously to the method), wherein the inspection chamber has the geometry in which the distance between the installation stations and consequently a length L of the ultrasound measurement path is large enough so that a direct ultrasound signal from the first ultrasonic transducer to the second ultrasonic transducer is separated in time from the later echoes (page 4, line 57-page 5, line 2: the two ultrasound transmitter/receiver transducers 3, 4 pass through the flow channel 1 alternately on a W-shaped ultrasound path 2, which is significantly longer than the direct distance between the two transducers 3, 4; page 5, lines 37-40: the receiving ultrasound transducer 3, 4 will receive the ultrasound signal from the flow channel 1, as shown in FIG. 3. Both signals are separated from one another in time and can therefore be evaluated separately. It is particularly important and fundamental that the two ultrasound signals in channels 1, 11 are generated and received by one and the same pair of ultrasound transceiver transducers 3, 4 and also by the same electronics connected to the ultrasonic transducers 3, 4 can be evaluated); and/or wherein a distance of the installation stations from the respective adjacent side walls of the inspection chamber and consequently the distance a of the ultrasound measurement path from the side walls is large enough so that the direct ultrasound signal on the ultrasound measurement path is separated in time from secondary ultrasound signals that do not propagate on the ultrasound measurement path (page 4, line 57-page 5, line 2: the two ultrasound transmitter / receiver transducers 3, 4 pass through the flow channel 1 alternately on a W-shaped ultrasound path 2, which is significantly longer than the direct distance between the two transducers 3, 4; page 5, lines 37-40: the receiving ultrasound transducer 3, 4 will receive the ultrasound signal from the flow channel 1, as shown in FIG. 3. Both signals are separated from one another in time and can therefore be evaluated separately. It is particularly important and fundamental that the two ultrasound signals in channels 1, 11 are generated and received by one and the same pair of ultrasound transceiver transducers 3, 4 and also by the same electronics connected to the ultrasonic transducers 3, 4 can be evaluated).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Russwurm in view of Konzelmann et al. (US 2009/0178490 A1, hereinafter referred to as “Konzelmann”).
Regarding claim 13, Russwurm teaches all the limitation of claim 1, in addition, Russwurm teaches inspection device having a pressure sensor, a temperature sensor, and/or 
Russwurm does not specifically teach a humidity sensor.
However, Konzelmann teaches a humidity senor (para. [0012]: the speed of sound of the gaseous medium is essentially a function of the temperature and the atmospheric humidity. Detecting the speed of sound thus allows a very rapid conclusion regarding the temperature and/or the atmospheric humidity; para. [0035]: For a humidity-corrected calculation, the mass flow signal which is not corrected is to be corrected using factor κhumid/κdry).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the humidity sensor such as is described in Konzelmann into Russwurm, in order to allow an ultrasonic measuring unit to have integrated humidity analysis (para. [0001]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2858                                                                                                                                                                                            
/LEE E RODAK/           Primary Examiner, Art Unit 2858